  Case 5:21-cv-00071-JPB-JPM Document 1 Filed 05/12/21 Page 1 of 12 PageID #: 1



                                                                                              Attachment A



                       IN THE UNITED STATES DISTRICT COURT                                           I L ED
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA ~
                                                                                                 ~iAY ~ 2 ~
      1     0    0                  ,~                                                  U.S. DIST~y COURT
      L      ~                      __________                                            ELK1NS WV 26241
          ~P VVWV\?(\          ci
  Your full name                                                 FEDERAL CIVIL RIGHTS
                                                                     COMPLAINT
                                                                   (BIVENS ACTION)

                                                          CivilActionNo.:       c:~~cv ~/
                                                          (To be assigned by the Clerk of Court)
 ~                 ~
                                                                &i1~y                   ~≥-O~?
 C~o
  CC                  C             E~\
                                                                       5
 Enter above thefull name ofdefendant(s) in this action



 I.         JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §~ 1331 and 2201.

II.         PARTIES

In Item A below, place yourfull name, inmate number, place ofdetention, and complete mailing
address in the space provided.

            A.    Name of Plaintiff: L\~~            ~,       j~J~q~jnmate No.:        i~2-~, ~~-o5L~
                  Address: ~:;c4 ~ i~-~                       t~c~\                        4~*~ cv~
                  f2O~         ~          jp~                    j~\\e~          i~Y ‘~\Oc\c~
In Item B below, place thefull name ofeach defendan4 his or her official position, place of
employment, and address in the space provided.



United States District Court                     7                    Northern District of West Virginia-2013
  Case 5:21-cv-00071-JPB-JPM Document 1 Filed 05/12/21 Page 2 of 12 PageID #: 2

                                                                                          Attachment A


            B.       Name of Defendant:       ~
                     Position:     C~c~ ~ x ~ C~ ~
                     Place of Employment: ~c-~c~~vc ~ ~ C ,~.L.
                     Address          ~ ~ ~~cA~c3v~
                                           \k~\I~ 2~2~
                     Was this Defendant acting under the authority or color of federal state
                     law at the time these claims occurred?  ~i’Yes         D No


                                                      explain:   ~Oek


           B.l




                   Was this Defendant acting under the author~y or color of federal state
                   law at the time these claims occurred?  ~1 Yes        D No




         B.2       Name of Defendant:        C~ ~
                   Position: ce~-~cy~ ~
                  Place of Employment: ~cz~-~o v~
                  Address: ?; o~a~>c ‘~ç~ ~                                         k~\)~
                    1’~i~\/ 2c~,S2J~~
                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred? VYes            D No




United States District Court                   8                 Northern District of West Virginia-20]3
 Case 5:21-cv-00071-JPB-JPM Document 1 Filed 05/12/21 Page 3 of 12 PageID #: 3



                                                                                              Attachment A


                                              briefly explain:




           B.3




                    Was this Defendant acting under the authorit~or color of federal state
                    law at the time these claims occurred?  ~~?es         D No


                   If yo~ir answer is “YES,” briefl~~çplain:      ~
                                     S ~ C~ L            ~                            f   /




          B.4     Name of Defendant:    ______________________________________


                  Position:
                  Place of Employment:    _______________________________________


                  Address:


                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  D Yes          D No


                  If your answer is “YES,” briefly explain: _______________________




United States District Court                  9                  Northern District of West Virginia-2013
 Case 5:21-cv-00071-JPB-JPM Document 1 Filed 05/12/21 Page 4 of 12 PageID #: 4


                                                                                           Attachment A


              B.5     Name of Defendant:    —


                      Position:___________


                      Place of Employment:
                      Address:


                     Was this Defendant acting under the authority or color of federal state
                     law at the time these claims occurred?  D Yes          D No


                     If your answer is “YES,” briefly explain: __________________________




 III.     PLACE OF PRESENT CONFINEMENT

 Name of Prison! Institution:           ~TtS\J~ ~J\e~
          A.         Is this where the even3concerning your complaint took place?
                             D Yes       V~No

                    If you answered “NO,” where did the events occur?
                     ~4c~eikov\                 ~Ec;~Z       I
          B.        Is there a prisoner grievance proce~re in the inØtution
                    where the events occurred?       VYes        E~J~t~To

         C.         Did you file a grievance concerning the facts relating to this complaint in the
                    prisoner grievance pro~edure?
                          DYes           ~‘No

         D.




         E.         If your answer is “YES,” identify the administrative grievance procedure
                    number(s) in which the claims raised in this complaint were addressed

United States District Court                     Jo                 Northern District of West Virginia-2013
  Case 5:21-cv-00071-JPB-JPM Document 1 Filed 05/12/21 Page 5 of 12 PageID #: 5


                                                                                                Attachment A




                        and state the result at level one, level two, and level three.          ATTACH


                        GRIEVANCES        AND RESPONSES:

                       LEVEL 1      _______________________________________



                       LEVEL 2      ________________________________________




                       LEVEL 3      ________________________________________




  IV.      PREVIOUS LAWSUITS AND ADMiNISTRATIVE REMEDIES

           A.          Have you filed other lawsuits in state or federal court d~aling with the same
                       facts involved in this action?           D Yes        % No
           B.       If your answer is “YES”, describe each lawsuit in the space below. If there
                    is more than one lawsuit, describe additional lawsuits using the same format
                    on a separate piece of paper which you should attach and label: “IV
                    PREVIOUS LAWSUITS”

                    1.         Parties to this previous lawsuit:

                               Plaintiff(s):_________________________________________________
                               Defendant(s):_______________________________________________
                   2.          Court: ___________________________________
                               (Iffederal court; name the district ~fstate court, name the county)

                   3.          Case Number:_______________________________________

                   4.          Basic Claim Made/Issues Raised: _____________________________




                  5.        Name of Judge(s) to whom case was assigned:


                  6.        Disposition:    _____________________________________________


                            (For example, was the case dismissed? Appealed? Pending?)

                  7.        Approximate date of filing lawsuit:__________________________

United States District Court                          11                   Northern District of West Virginia-2013
  Case 5:21-cv-00071-JPB-JPM Document 1 Filed 05/12/21 Page 6 of 12 PageID #: 6


                                                                                       Attachment A


                       8.      Approximate date of disposition. Attach Copies:_______________

            C.         Did you seek informal or fonnal relief from the appropriate administrative
                       officials regarding the acts complained of in Part B?
                              DYes          D No


           D.          If your answer is “YES,” briefly describe how relief was sought and the
                       result. If your answer is “NO,” explain why administrative relief was not
                       sought.




           E.       Did you exhaust available administrative remedies?
                          DYes         D No


          F.       If your answer is “YES,”, briefly explain the steps taken and attach proof of
                   exhaustion. If your answer is “NO,” briefly explain why administrative
                   remedies were not exhausted.




          G.      If you are requesting to proceed in this action informa pauperis under 28
                  U.S.C. § 1915, list each civil action or appeal you filed in any court of the
                  United States while you were incarcerated or detained in any facility that
                  was dismissed as frivolous, malicious, or for failure to state a claim upon
                  which relief may be granted. Describe each civil action or appeal. If there
                  is more than one civil action or appeal, describe the additional civil actions
                  or appeals using the same format on a separate sheet of paper which you
                  should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
                  APPEALS”

                  1.        Parties to previous lawsuit:




United States District court                      12              Northern District of West Virginia-2013
  Case 5:21-cv-00071-JPB-JPM Document 1 Filed 05/12/21 Page 7 of 12 PageID #: 7


                                                                                               Attachment A

                                 Plaintiff(s):   —




                                 Defendant(s):

                     2.          Name and location of court and case number:




                    3.         Grounds for dismissal: D frivolous D malicious
                               D failure to state a claim upon which relief may be granted


                    4.         Approximate date of filing lawsuit:

                    5.         Approximate date of disposition:     —




 V.       STATEMENT OF CLMM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. Ifyou intend to allege a number ofrelated
claims, you must number and set forth each claim in a separate paragraph.
UNRELA TED CLAIMS MUSTBE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5) TYPED OR TEN (10)
NEA TL YPRJNTED PA GESMA YBEA TTA CHED TO THIS COMPLAINi~ (LR PL
344)                                ~ai~b~                 ~-

         ~c~3N~                            ~              2~rt   ?W~ ~
CLAIM 1:       0~                5 Z~2o
              fr~c~ fJ~\(~/Lt~1~ ~ ~                                                                    ___


         L~~i ~   c~- ~ ~ c~                                                    ~                      ____


                     ~                                     ~                                   ~
         (O)t ~              ~    4~b~ ~                                                      _______



         ~               ~       C~t ~ ~                        ~

         Supporting Facts:             ~         ~             -(   C~%




United States District Court                         13                   Northern District of West Virginia-2013
  Case 5:21-cv-00071-JPB-JPM Document 1 Filed 05/12/21 Page 8 of 12 PageID #: 8


                                                                                          Attachment A




  CLAIM 3:                                                           L\
      ~          c C~                 c~x~~e              ~                      tV~.   Os.
            c~ ~ ~
           L~

                                           ~A ~                           ~ s k~>~—
          ~-k_ci      ~                iiV~Le         ()~.‘*   W1r~         ~\
                                                                            ~      (3fd-cr    ~


           ~E’~      ~3~AE’~   ~V\~    ~   ~-    ~kk~4~   ~xDcL\J~    (~Aa  ~ ~
          ~\      ~-



            uppo ing acts~       ~              /,,                          ~          ~     ~c\     ~


                  (~~Th        ~        ~                              (~k ~~s.i




          ~x:~
            r
         Su~orting F~ts:




United States District Court               14                        Northern District of West Virginia-2013
  Case 5:21-cv-00071-JPB-JPM Document 1 Filed 05/12/21 Page 9 of 12 PageID #: 9

                                                                                Attachment A




   CLAIM 5                      ~                 ~\ ~
                                         •~‘~

             ~          .~      ~          ~ ‘~4~’~                        ~‘L(

                          i~.            c~ v’&~ ~c:~;’ci. ~                    c~ ~
           ~                    ~       c~\      ~.   ~           ~
                                    ~
           Supporting Facts:                                  I




 VI.      INJURY

        Describe BRIEFLY and SPECIFICALLY how you have been injured and the
 exact nature of your damages.




VII.     RELIEF

 State BRIEFLY and EXACTLY what you want the Court to do for you. Make
                                                Dr,                    /
 no legal arguments. Cite no cases or statutes.
                                    .
                                                i i~O h\1T     \\~e~3~ D
                                                                            *
                                                                         ~-~vcD~ ruU~~
~                    ~
                     O~                 ~                ~o(
~ ~                                                       C~c~

    ~o(         ~                           \o    pV\d~I    c~
                                                            —~

                                                      c~\   kc€J\




United States District Court              15            Northern District of West Virginia-2013
Case 5:21-cv-00071-JPB-JPM Document 1 Filed 05/12/21 Page 10 of 12 PageID #: 10
                                                                    Y~ \s~&
                         \s                     ~


                             ~—         ~v\~J ~     \   ~ \\
                                   oS

                         —~    ~T                   r   ~     O~
                               C      ~                       ~e
                                    ~
                         C~                5~               ~                   (~
                  v~                                        ~ ~jf~ ~


        ~
                                                                                     \
                                    ~Th~)\J ~                          4~   ~   ~_    ~


                               C ~ ~~
                                ~
          ~ V~\ S ~               O~ C ~
                                                            C,Co~\f~e- I
                                                                     ~-t~       ~
                 C,
                             v~j

                Oi&A%.   V~j~V~\~         -c~a~a                            V
                                                               ~
                                                        c~-          ~
                                           ~QeC~
            I
                         S
                         c-~        -e_
   fl1ky~%Jc3
                                                I
Case 5:21-cv-00071-JPB-JPM Document 1 Filed 05/12/21 Page 11 of 12 PageID #: 11

                                                                                    Attachment A

                          DECLARATION UNDER PENALTY OF PERJURY

          The undersigned declares under penalty ofperjury that he/she is the plaintiff in the
   above action, that he/she has read the above complaint and that the information contained
   in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

                                                 ~cT
  Executed at         OT           \j~Z\ X~ ~:     ~n
                               (Location)                 (Date)



                                                      You~~9~ture




United States District Court                     16            Northern District of West Virginia-2013
Case 5:21-cv-00071-JPB-JPM Document 1 Filed 05/12/21 Page 12 of 12 PageID #: 12




                                                                                           Attachment E
                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  t~i ~L~c\~.\       ~


  Yourfull name



  v.                                                             Civil Action No.:

  C~O
  C~o              ~5-:    v~c\-~
  P      ~          ~

  ~     U
  ~                                       O~ ~
 Enter above thefull name ofdefendant(s) in this action
                                                                      ~


                                     Certificate of Service

          I,   ~c1)~~r~ f~.    ~    ~       (yourname here), appearingprose, hereby certi~

 that I have served the foregoing         ~               ~‘-~    ~4~&ti LS   ~                    (title of

 document being sent) upon the defendant(s) by depositing true copies of the same in~the

United States mail, postage prepaid, upon the following counsel of record for the

defendant(s) on                       1      (insei~ date here):


         (List name and address of counsel for defendant(s))

                                                                                /
                                                                 ~                   /

                                                            (~gn’~our name)


United States District Court                  25                      Northern District of West Virginia-2013
